Citation Nr: 1745251	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-35 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1962 to April 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss rated 0 percent from October 17, 2005.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record shows the most recent VA audiological examination in the record was conducted in April 2006, and the Veteran has alleged in his April 2012 notice of disagreement (NOD) that his hearing loss has worsened since.  A contemporaneous examination is needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for hearing loss, to include results of any and all audiometric testing.

2. Then, arrange for the Veteran to be examined by an audiologist to determine the current severity of his bilateral hearing loss.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all symptoms and pathology associated with the Veteran's hearing loss.  Specifically, the examination report must include the results of pure tone audiometric testing in accordance with 38 C.F.R. § 4.85 AS WELL AS a description of any functional impairment the Veteran suffers as a result of hearing loss.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).




